Citation Nr: 1454763	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-31 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training from January 1985 to May 1985, and on active duty from February 2003 to May 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied claims for service connection for hearing loss and tinnitus.  


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus, which she attributes to loud noise exposure while on active duty.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.385 (2014).

A.  Additional Records Available

It appears that a portion of the Veteran's service treatment records are missing from the claims file.  With the exception of the Veteran's April 2004 post-deployment medical assessment, the claims file does not include service treatment records for the period of active duty service from February 2003 to May 2004.  Although attempts to obtain her service treatment records were made, the RO was ultimately unsuccessful in acquiring those records.  Moreover, it does not appear that the Veteran was clearly informed of their unavailability.

In January 2010, the RO sent a letter to the Veteran requesting that she furnish any records and specific documents in her possession that could serve as a substitute for service treatment records.  In February 2010, the Veteran responded that she did not have any additional documents to submit.

Records in federal custody are deemed constructively part of the file, even if not physically present, and VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the service treatment records from this timeframe may help the Veteran substantiate her claims and provide relevant information regarding her in-service exposure to loud noise, the RO must make another attempt to secure any available medical records from her February 2003 to May 2004 active duty service.  If the RO is unable to obtain those records, the Veteran must be notified of their unavailability, and the RO must prepare a memorandum to the file indicating the same.

During the Veteran's March 2013 hearing before the Board, she testified that she had received a hearing examination at the Harlingen VA Outpatient Clinic in 2012.  However, the corresponding treatment report from that healthcare provider is not of record.  When put on notice of the likely existence of private or VA medical records, VA must attempt to obtain those records before proceeding with appellate review.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, the RO must attempt to obtain and associate with the claims file copies of all available medical records from the healthcare provider referenced above.

B.  Additional Examination Necessary

In June 2010, the Veteran underwent a VA audiological evaluation for hearing loss and tinnitus.  The Veteran reported military noise exposure to generators and water pumps while serving as a water treatment specialist in the Army.  She also reported experiencing tinnitus for the past five years.  After reviewing the claims file and evaluating the Veteran, the VA examiner found normal hearing bilaterally and noted that the Veteran's hearing was within normal limits in both ears in the 500 to 4000 Hertz frequency range.  The examiner opined that the Veteran's hearing loss and tinnitus were "less likely as not" caused by or a result of in-service acoustic trauma.  The examiner also concluded that it was unlikely that the Veteran's current complaints of tinnitus were related to in-service noise exposure because there was no documentation of tinnitus in the available service treatment records and because the Veteran denied having any ringing in her ears when she was evaluated post-deployment in April 2004.
In October 2012, the Veteran was afforded an Ear, Noise, and Throat (ENT) examination by a private physician.  The physician provided an assessment of bilateral symmetrical nerve loss and mild to moderate sensorineural hearing loss and tinnitus.  The physician opined that both the Veteran's hearing loss and tinnitus were most likely related to acoustic trauma experienced while on active duty.  An audiogram was performed, but the results of the examination were not reported in a format used by the VA in determining whether hearing loss exists for VA purposes, as defined by 38 C.F.R. § 3.385.

Under these circumstances, the RO must provide the Veteran with another audiological examination to determine whether she has current hearing loss, as defined by 38 C.F.R. § 3.385; and if so, whether it is related to the acoustic trauma she experienced during her military service.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner should provide a medical opinion as to the likelihood that any hearing loss disability or tinnitus is related to any aspect of the Veteran's service, including exposure to loud noise from mortar fire, generators, and water pumps while serving as a water treatment specialist on active duty.

Accordingly, the case is remanded for the following actions:

1.  The RO should contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence relating to her bilateral hearing loss and tinnitus.  Specifically noted in this regard are any available treatment records from the Harlingen VA Outpatient Clinic from 2012.  

Based on her response, the RO should attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

The RO should also make a final attempt at obtaining the Veteran's service treatment records from her period of active duty service from February 2003 to May 2004.  If the RO is unable to obtain these records, the RO must notify the Veteran of their unavailability and the RO must prepare a memorandum to the file indicating the same.    

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded the appropriate audiological examination to determine whether any previously or currently diagnosed bilateral hearing loss and tinnitus are related to her military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Appropriate testing must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner must specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  See 38 C.F.R. § 3.385.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must indicate whether any degree of previously or currently diagnosed bilateral hearing loss and tinnitus was caused by or the result of any aspect of her service, including exposure to loud noise from mortar fire, generators, and water pumps while serving as a water treatment specialist on active duty.

If the examiner does not find current tinnitus and bilateral hearing loss for VA purposes, the examiner must interpret the audiological findings of the October 2012 ENT examination and provide an opinion regarding why the tinnitus and bilateral hearing loss found during that examination are not related to the Veteran's military service.   A complete rationale for all opinions must be provided.  

3.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of her claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above have been completed, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



